Title: To James Madison from William Kirkpatrick, 27 January 1808
From: Kirkpatrick, William
To: Madison, James



Sir
Malaga 27. Jany. 1808

I had last the honor of addressing you on the 5. inst, and find myself since deprived of any Letters from your department
I now beg leave to wait on you with the return of arrivals at this Port, from the 1st: July, ’till the end of the Year, in conformity to your directions.
The late Orders and Decrees of the belligerent Powers, have completely put a stop to the arrival of American Vessels in this Port.  It is almost impossible any can escape being boarded by the numberless British Cruisers, and I understand several under that predicament have been carried into Algeceras, where their fate is not yet decided.  None have been brought in here, or detained on arrival.  I am very respectfully Sir Your most Ob hble. Servt.

Willm: Kirkpatrick

